Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.  Claims 1 and 16 are independent.  Most of the Claims have been amended.
Claims 16-19 are allowable and are Objected to for informalities.  No Terminal Disclaimer required.
This Application is published as 2020/0184156.
Parent priority: May 2017.
This Application is a CIP.  Figures 11, 12A, 12B, 12C, 13A, 13B, 13C, 14A, 14B, 14C, 15A, and 15B were not present in the parent application.  
Priority of added material to CIP is February 2020.
Please note and address the OBJECTIONS to the Claims.

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.

This Application is a continuation-in-part of 16/157,017 issued as U.S. 10685187 which is a continuation of 15/595,004 issued as U.S. 10,127,227.  

Response to Amendments
Objection to the Specification is withdrawn in view of the amendments to the Specification.
Objection to Claim 17 is withdrawn in view of the amendments to this Claim.
Rejection of Claim 9 under 112(b) (indefiniteness) which was based on the question of what “the corresponding notification” was and how it was different from the “task assignment notification” is withdrawn in view of the amendments to Claims 1 and 9 both.  The “task assignment notification” merely informs one user (child) that another user (parent) has assigned a task to him. A “notification” conveys the “details” of the task.  This language is still unclear for those who do not have the benefit of the explanation provided by the Applicant and is subjected to an Objection below.
Response to Arguments
	Arguments are moot in view of newly necessitated grounds.
Applicant’s Arguments Regarding Claim 1:
Applicant highlights the amended portions and argues:

    PNG
    media_image1.png
    272
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    132
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    584
    media_image3.png
    Greyscale

Response 14-15.

Applicant argues: The device selected in Blanksteen is not selected from among “a group of multiple second user devices” that are defined as “being linked to an automated assistant user account of the second user” and Cohen does not cure the deficiency.  The limitation at issue is highlighted in the Claim:
1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; 
determining, based on processing the first voice input, that: 
the first voice input comprises a task, 
that the first voice input assigns the task to at least a second user, and 
that the first voice input specifies one or more conditions for notifying the second user of the task; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; 
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting a group of multiple second user client devices, from among a plurality of second user client devices, via which to notify the second user of the task, wherein selecting the group is based on each of the multiple second user client devices being linked to an automated assistant user account of the second user and based on each of the multiple second user client devices having a respective automated assistant interface; and 
causing, based on determining satisfaction of the one or more conditions, each of the multiple second user client devices of the group to render a corresponding {task detail} notification of the task that conveys one or more details of the task assigned to the second user. 

IN REPLY: 
First, this limitation was added by amendment and is addressed by an added reference.
Further: Blanksteen is still too close.  
Blanksteen is directed to “voice controlled assistant devices” in communication with and supported by “network-accessible devices or servers 132.”
Blanksteen, Figure 6 includes “Locate portable devices associated with target person 604-3.”  
Blanksteen finds the “devices associated with the user.”  Figure 7 begins with “Discover possible devices proximal to target person 704.”  Each step of Figure 7 narrows down the “group of multiple second user client devices from among a plurality of second user client devices” (as claimed) until it arrives at “Choose device with best fit 710.”  
Therefore, Blanksteen does identify a “group of multiple second user devices.”  
See Blanksteen:
 “[0062] … Further, when the person identity is associated with the first device 120(1), this association may be used in selecting a location and endpoint device through for delivery of responses to that identified user for a period of time shortly after receipt of the request, or for delivery of future responses….”
“[0023] … locating a device that might be personal or associated with the user (e.g., smartphone 120(6) …”
“[0037] … There are many ways to determine available devices, such as …  devices associated with the user, user preferences, and so forth.”

Blanksteen does not mention “user accounts.”  
“Blanksteen refers to “user profiles” to find the “devices associated with the user.”  User profile” (reference) and “user account” (claim) are not very far in concept.   
See Blanksteen:
“[0081] … The selector 310 (in the servers 130) may consult the user's profile to see what devices are associated with the user, or may evaluate registration records that identify a residence or location in which the device is installed.”
“[0072] FIG. 6 shows a more detailed process for determining a location of the person, from act 520 of FIG. 5. At 602, an identity of the target person is received. As noted above with respect to act 506, certain requests will include an identity of the person making the request, such as a unique user ID.”

INTERVIEW
During the Interview Figures 14A, 14B, 14C were pointed out as reflecting the concept of assigning a task to multiple users simultaneously.  

The concept of Simultaneous assignment to several users first appears in Claim 13 where in addition to the assigning user (first) and the recipient user (second) there is another recipient user (third).  Still, whether the first user assigns the same task to the second and third users simultaneously and via a same command does not come across from the language of the Claim.


    PNG
    media_image4.png
    703
    499
    media_image4.png
    Greyscale

Additionally, Figures 12A, 12B, 12C and Figures 13A, 13B, 13C appear to show the concept of “task assignment notification” which does not include the “details” of a task and only a notification that some task has been assigned.

    PNG
    media_image5.png
    753
    537
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    754
    512
    media_image6.png
    Greyscale

	The concept of having a “task assignment notification” that is different from the “task detail notification” first appears in Claim 9.  When a user is given the details of a task (Claim 1) he is also naturally notified that a task has been assigned to him.  Therefore, in order to convey the two-tiered system, the Claim needs to include both types of notification and distinguish them from one another.  Claim 9 does this.  But having a Task Assignment Notification separate from a Task Detail Notification and at different times, without more, was taught by Jayanathi as previously applied to Claim 9 and still applicable to the amended Claim.

Claim Objections
There are 3 types of “notification” in the instant Application and the type of “notification” appears to be key to the instant Claim.  Therefore, each type of “notification” should have its clear and distinct name.
Task assignment notification
Task detail notification
Task completion notification

	Further Objections to Claims 1 and 13: based on the indentions in the submitted Claims, the last “and” is missing.

Claims 1, 9-10, 12-13, 16, and 18 are objected to because of informalities for overcoming which the following is suggested:  

1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; 
determining, based on processing the first voice input, that: 
the first voice input comprises a task, 
that the first voice input assigns the task to at least a second user, and 
that the first voice input specifies one or more conditions for notifying the second user of the task; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; and
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting a group of multiple second user client devices, from among a plurality of second user client devices, via which to notify the second user of the task, wherein selecting the group is based on each of the multiple second user client devices being linked to an automated assistant user account of the second user and based on each of the multiple second user client devices having a respective automated assistant interface[[;]] , and 
causing, based on determining satisfaction of the one or more conditions, each of the multiple second user client devices of the group to render a corresponding task detail notification of the task that conveys one or more details of the task assigned to the second user. 

9. The method of claim 1, further comprising: 
prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
causing at least one of the multiple second user client devices to render a task assignment notification that conveys that the first user has assigned the task to the second user without conveying the one or more details of the task assigned to the second user, 
wherein the task assignment notification differs visually and/or audibly from the corresponding task detail notification that conveys the one or more details of the task assigned to the second user. 

10. The method of claim 1, further comprising, subsequent to causing each of the multiple second user client devices of the group to render the corresponding task detail notification of the task: 
determining, based on user interface input of the second user that is provided at a given one of the multiple second user client devices of the group, that the second user has completed the task; and 
rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. 

12. The method of claim 11, wherein the temporal condition comprises a range of times, and wherein causing each of the multiple second user client devices of the group to render the corresponding task detail notification of the task is further based on determining that the second user is present near the subset of the plurality of second user client devices. 

13. The method of claim 1, further comprising: 
determining, based on processing the first voice input, that: 
the first voice input also assigns the task to a third user, and 
the first voice input also specifies the one or more conditions for notifying the third user of the task; 
determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; and
in response to determining that the first voice input assigns the task to the third user and in response to determining that the first user has appropriate access rights to assign tasks to the third user:
selecting an additional group of multiple third user client devices, from among a plurality of third user client devices, via which to notify the third user of the task, wherein selecting the additional group is based on each of the multiple third user client devices being linked to an additional automated assistant user account of the third user and based on each of the multiple third user client devices having an additional respective automated assistant interface[[;]] , and 
causing, based on determining satisfaction of the one or more conditions, each of the multiple third user client devices of the additional group to render a corresponding task detail notification of the task that conveys one or more details of the task assigned to the third user. 

16. A method implemented by one or more processors, the method comprising: 
receiving first voice input, of a first user, that is directed to an automated assistant interface; 
determining, based on processing the first voice input, that: 
the first voice input comprises a task, and 
the first voice input assigns the task to at least a second user and a third user; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user and has appropriate access rights to assign tasks to the third user; 
in response to determining that the first voice input assigns the task to the second user and the third user, and in response to determining that the first user has appropriate access rights to assign tasks to the second user and the third user: 
causing a second client device, of the second user, to render a second user task assignment notification that conveys that the first user has assigned the task to the second user without conveying one or more details of the task assigned to the second user[[;]] , and 
causing a third client device, of the third user, to render a third user task assignment notification that conveys that the first user has assigned the task to the third user without conveying the one or more details of the task assigned to the third user; 
in response to determining presence of the second user near the second client device: 
causing the second client device to render a second user task detail notification of the task that conveys the one or more details of the task assigned to the second user; and 
in response to determining presence of the third user near the third client device:    
causing the third client device to render a third user task detail notification of the task that conveys the one or more details of the task assigned to the third user.

18. The method of claim 17, further comprising: 
determining, based on processing the first voice input, that the first voice input specifies a temporal condition for notifying the second user and the third user of the task, wherein the temporal condition comprises a particular day and/or a time range; 
wherein causing the second client device to render the second user task detail notification of the task is in response to determining presence of the second user near the second client device on the particular day and/or within the time range; and 
wherein causing the third client device to render the third user task detail notification of the task is in response to determining presence of the third user near the third client device on the particular day and/or within the time range. 

19. The method of claim 16, 
wherein the second user task detail notification of the task includes an alias of the second user, and lacks any alias of the third user; and 
wherein the third user task detail notification of the task includes an alias of the third user, and lacks any alias of the second user.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen (U.S. 2014/0172953) in view of Cohen (U.S. 7,945,470) and further in view of Beal (U.S. 9,147,054).   
Regarding Claim 1, Blanksteen teaches:
1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; [Blanksteen, Figure 5, “receive speech input 502.”  Figures 1-2, “Scott 104” speaking 213 to the “local device” or “endpoint device 120(1).”  Figure 2, “microphones 208” as part of the “endpoint device 120(1).”  See also Figure 4 for a complete depiction of the components of the various types of “device 120.”  The “endpoint devices 120” teach the “client device” of the Claim and include “automated assistants” installed on them:  “[0026] FIG. 2 … two endpoint devices are shown, with a first endpoint device in the form of the voice controlled assistant 120(1) residing in the bedroom 110 and the second endpoint device in the form of the voice controlled assistant 120(5) residing in the kitchen 118. …” ]
determining, based on processing the first voice input, that: [Blanksteen, Figure 4, “speech recognition module 140.”] 
the first voice input comprises a task, [Blanksteen, Figures 2 and 3, the user 104 inputting a task such as “Remind me to take out the garbage tomorrow morning 213” into the client endpoint device 102.  “[0012] Described herein are techniques to leverage various computing devices to assist in routine tasks. … a computing system is architected to organize task management across multiple devices with which the user may interact.”]
that the first voice input assigns the task to at least a second user, and [Blanksteen’s task is assigned to a target user/second user.  “[0067] …Further, the target user may be the initial requester or another person.”  “[0072] FIG. 6 shows a more detailed process for determining a location of the person, from act 520 of FIG. 5. At 602, an identity of the target person is received….”  See also:  “[0043] Aspects of the system described herein may be further used to support real time communication between two people. For example, consider a scenario where one user wants to send a message to another user in real time. In this scenario, the first user may provide a message for delivery to the second user. For instance, the first user may speak a message to a first endpoint device, which sends the message to the cloud services for processing. The cloud services may then determine a location of the second user and select a second endpoint device that is available and suitable for delivery of the message to the second user. The message may then be presented to the second user via the second endpoint device.” ]
that the first voice input specifies one or more conditions for notifying the second user of the task; [Blanksteen, Figure 2, in the “Remind me to take out the garbage tomorrow morning 213” task to the user, the condition is “tomorrow morning.”]
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; [Blanksteen does not discuss access rights.]
in response to determining that the first voice input assigns the task to the second user and 
in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting a group of multiple second user client devices, from among a plurality of second user client devices, via which to notify the second user of the task, [Blanksteen, Figure 5, Devices 120(1)-(N) operate as “local endpoint devices.” [0057] and Figure 5, “520: Determine location of target person to which to respond”  expanded in Figure 6 includes “locate portable devices associated with target person 604-3” and “522: Determine device to send response” expanded in Figure 7 and including “704 Analyze distance from devices to target person” which is described as: “[0081] At 704, possible devices proximal to the location of the target person are discovered as being available to deliver the response to the person. For example, if the user is found to be located in a room of a home or office, the computing endpoint device selector 310 discovers whether one or more devices reside in the room of the house. The selector 310 may consult the user's profile to see what devices are associated with the user, or may evaluate registration records that identify a residence or location in which the device is installed.”  These teachings mean that some of the devices are suitable for delivery of the response but not all of the possible devices.  Each step of Figure 7 narrows down the “group of multiple second user client devices from among a plurality of second user client devices.”]
wherein selecting the group is 
based on each of the multiple second user client devices being linked to an automated assistant user account of the second user and 
based on each of the multiple second user client devices having a respective automated assistant interface; and [Blanksteen, Figure 5, Devices 120(1)-(N) which operate as “local endpoint devices” are “voice controlled assistant devices” each of which include interfaces to communicate with the server devices and interfaces (at least microphone and speaker” for communicating with the users.  “[0070] … The response may be in any form (e.g., audio, visual, haptic, etc.) and may include essentially any type of message, reminder, etc….”  “1. A computing system comprising: a remote computing system; multiple endpoint devices located in various locations local to one or more users, a first endpoint device comprising: one or more processors; computer-readable storage media storing computer-executable instructions; at least one microphone to receive audio input from a user, the audio input containing a user request; and an interface to transmit the user request to the remote computing system; the remote computing system comprises one or more executable modules configured to produce a response to the user request, to determine when to deliver the response, to select a second endpoint device that is available to provide the response to the user, and to send the response to the second endpoint device; and the second endpoint device comprising: one or more processors; computer-readable storage media storing computer-executable instructions; and an interface to receive the response from the remote computing system; and at least one speaker to output the response in audio form to the User.”]
causing, based on determining satisfaction of the one or more conditions, each of the multiple second user client devices of the group to render a corresponding notification of the task that conveys one or more details of the task assigned to the second user.  [Blanksteen, Figure 1, “Don’t forget to take out the garbage 230.”  This teaches rendering a notification of the task and it does “convey one or more details of the task.”  Blanksteen does teach seeking a confirmation of presence of a user but does not teach having two types of “notifications.”  The “notification” in Blanksteen “conveys the details” to the target user.  This Claim so far has one type of “notification” which is the same type taught by Blanksteen. (You need both types in the same Claim to establish a contrast.)  See Figure 5, “526: Receive and play response 526” which occurs at a “second device 120(2).”  “[0070] At 526, the response is received and played (or otherwise manifested) for the target user. As shown in FIG. 5, the second device 120(2) receives the response, and plays it for the user who is believed to be in the vicinity. The response may be in any form (e.g., audio, visual, haptic, etc.) and may include essentially any type of message, reminder, etc. The response may be in an audio form, where it is played out through the speaker for the user to hear. With the continuing examples, the response may be "Don't forget to take out the garbage", or "You have your company meeting in 15 minutes".”]

Blanksteen is an Amazon/Rawles reference directed to Alexa like application.  Blanksteen does not discuss authorization required for the first person to access the devices of the target person.
Cohen is another Amazon reference which appears to be direct to delivery of packages by drivers to customer locations among other tasks.  See Figure 2A, column 203.
Regarding Claim 1, Cohen teaches:
1. A method implemented by one or more processors, the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; [Cohen, Figure 1, includes “Task Requesters 105” which teach the “first user” of the Claim.  Figure 3 shows the “Task Requester Computing System 350” which teaches the “first client device.”  Choen does not specify that the device of the task requester includes an “automated assistant interface” but it does provide an expansive definition for the devices used: “…More generally, a "client" or "server" computing system or device may comprise any combination of hardware or software that can interact, including (without limitation) desktop or other computers, network devices, PDAs, cellphones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), game consoles, media players and various other consumer products that include appropriate inter-communication capabilities….”  Col. 19, 20-45.  PDA stands for “Personal Digital Assistant.”]
determining, based on processing the first voice input, that: [Cohen does not teach that the “Task Requester 105” / “First User” interacts with the “Task Fulfillment Facilitator System 130” by speech or voice. ] 
the first voice input comprises a task, [Cohen, Figure 2A, “Task ID 201” and “Task Description 203.”  “1…. receiving information from multiple task requesters about multiple tasks that are available to be performed, each of the tasks having criteria for performance of the task that includes a geographic location of a mobile human task performer who performs the task and that includes one or more capabilities of a mobile device of the mobile human task performer who performs the task ….”]
that the first voice input assigns the task to at least a second user, [Cohen, Figure 1, “Mobile Task Performers 115” using “Mobile Devices of Mobile Task Performers 185,” and Figure 3, “Mobile Task Performer Computing System 370.”   “22. The method of claim 14 wherein the one or more mobile devices of each of the mobile task performers include at least one of a portable email device, personal digital assistant, cellphone, smart phone, satellite phone, palmtop computing device, laptop computing device, tablet computer, portable game console, digital camera, and portable media player device.”] and 
that the first voice input specifies one or more conditions for notifying the second user of the task; [Cohen, Figure 2A, shows the Task Description 203 and a number of condition including the “qualifications 205” of the second user and the “geographic location 207” of the mobile device and various capabilities 209 of the device.]
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; [Cohen, Figure 4A, “Determine whether sender is authorized 410.”  The “access control list” identifying “appropriate access rights” is taught by “previously defined access controls for specific users” of Cohen.  “The routine begins in step 405, where an indication is received of information or a request, and in step 410 determines whether the sender of the information or request is authorized to perform requests of that type or provide information of that type, such as based on previously defined access controls for specific users or types of users. For example, if a request is received in step 405 from a user related to performance of a task (e.g., a request for information about tasks available to be performed, or a request to perform a particular task), and the requested information is available to a user in the current embodiment only if the user is a registered task performer user, the routine may in such an embodiment determine in step 410 whether that user is already registered as a task performer user. Similarly, some types of information may be accepted only from registered task performer users, and/or some information and/or requests may only be accepted from registered task requesters….”  Col. 20, lines 15-45.]
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
selecting a group of multiple second user client devices, from among a plurality of second user client devices, via which to notify the second user of the task, wherein selecting the group is based on each of the multiple second user client devices being linked to an automated assistant user account of the second user and based on each of the multiple second user client devices having a respective automated assistant interface; and [Cohen teaches that several task performers/ second users may be identified as qualified to perform the requested task.  But does not teach that each task performer has several devices and the appropriate one will be used to notify the user.  See Col. 4, lines 11-29.]
causing, based on determining satisfaction of the one or more conditions, each of the multiple second user client devices of the group to render a corresponding notification of the task that conveys one or more details of the task assigned to the second user. [Cohen, Figure 4A, “Notify matched task performers of the task 440.”  See also Figure 5 about using the preferences of the task performers/second user as to whether and how they would like to receive the task notification.  515, 520.]

Blanksteen and Cohen pertain to assignment of tasks with conditions and it would have been obvious to add the authorization feature of Cohen, which requires a task assignor to be authorized to assign a task to a performer, with the system of Blanksteen that does not discuss this feature.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Blanksteen in Figure 6 includes “Locate portable devices associated with target person 604-3.”  Blanksteen is directed to “voice controlled assistant devices” in communication with and supported by “network-accessible devices or servers 132;” includes “user profiles;” and teaches having several devices associated with a same user.  
Blanksteen uses “user profiles” to find their “devices”:  “[0081] … The selector 310 may consult the user's profile to see what devices are associated with the user, or may evaluate registration records that identify a residence or location in which the device is installed.”
 Blanksteen does not mention “user accounts.”
Beal (also assigned to Rawles/Amazon and having similar overall structure to Blanksteen) teaches:
1. A method implemented by one or more processors, [Beal, Figure 1, “processors 102” in the “voice controlled device 100.”]
the method comprising: 
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; [Beal Figure 1, “voice controlled devices 110(1), 100(2), 100(3).”  Where “The voice controlled device 100 may also be implemented as a mobile device 100(2) such as a smart phone or personal digital assistant.”  Col. 4, lines 1-3.]
determining, based on processing the first voice input, that: [Beal, Figure 2, “speech recognition module 116” a the “network accessible devices 208.”]
the first voice input comprises a task, [Beal, Figure 2, Task: “I’d like to implement a particular device function 218.”]
that the first voice input assigns the task to at least a second user, and 
that the first voice input specifies one or more conditions for notifying the second user of the task; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; [Beal sets authority levels for different users but the authority is for executing a device functionality not to assign a task to someone else.  Figure 6 from determining that a functionality that is requested requires authentication at 600 toe validating authentication credentials of the user at 612 and executing the secured functionality at 614.]]
in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: [Beal Figure 6 authenticates a user for accessing a functionality of the device.]
selecting a group of multiple second user client devices, from among a plurality of second user client devices, via which to notify the second user of the task, wherein selecting the group is based on each of the multiple second user client devices being linked to an automated assistant user account of the second user and based on each of the multiple second user client devices having a respective automated assistant interface; and [Beal, Figure 3, “Register Device with Account 302.”  “At 302, a user (e.g., a primary account holder) may register the voice controlled device 100 with an account maintained by a service provider (e.g., cloud services 202). In various embodiments, the voice controlled device 100 may be provided to a household along with a subscription to the service provider….”  Col. 12, line 64 to Col. 13, line 2.  Further “Natural language controlled devices may be implemented in an environment where the devices are configured to operate with multiple different users….” Abstract.  Several users (first, second, etc.) are linked to the same device through registering the device with their account (Figure 3).  Further, each user can register different devices with his account.  Figure 3, “User Profiles 134
causing, based on determining satisfaction of the one or more conditions, each of the multiple second user client devices of the group to render a corresponding {task detail} notification of the task that conveys one or more details of the task assigned to the second user. 

Blanksteen/Cohen and Beal pertain to voice controlled virtual assistant devices and it would have been obvious to modify the system of combination which teaches that the user profiles include information on which devices are associated with a user with the system of Beal which specifies registering a particular device with his account with a service provider of the VA service to provide direct access to the VA service to the devices that are associated with a particular user.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Blanksteen teaches:
2. The method of claim 1, wherein the multiple second user client devices, of the group, comprise a subset of the plurality of second user client devices that are each linked with the second user. [Blanksteen, Figure 1 shows some of the user client devices are personal mobile devices on the user, 120(6), and some are devices, 120(1), that can be accessed by any one in the house.  Figure 6, 604-3, a user is located based on his device:  “[0074] Another technique is to locate portable devices that may be associated with the target person, at 604-3.…”]

Regarding Claim 3, Blanksteen teaches:
3. The method of claim 2, wherein selecting the group is further based on at least one of the one or more conditions. [Blanksteen, Figures 5, 6 and 7, the device used for delivery of the notice/task is selected according to the “condition” / “tomorrow morning” and thus it is selected to be where the target user is located at the conditioned time.  Figure 2 shows that the device in the kitchen is selected because the target user is expected to be there in the morning/condition.]

Regarding Claim 4, Blanksteen includes an example where the stated condition is “tomorrow morning.”  However, the teachings of Blanksteen including the use of the “location module 222,” indicate that “location” could very well be an expressly stated condition of the first user.  As is, in Figure 3, the system considers the “location” of the user and the other people to make a decision about delivery of the reminder task about the anniversary.
Cohen expressly teaches:
4. The method of claim 3, wherein the at least one of the one or more conditions comprises a locational condition of the second user. [Cohen, Figure 2A, all of the tasks other than task ID 341 have a location condition under 207.]
Blanksteen and Cohen pertain to assignment of tasks with conditions and it would have been obvious to add the condition of location that is used in Cohen to the system of Blanksteen which includes an example where the location is impliedly considered by the system without having been asked.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 5, Blanksteen teaches:
5. The method of claim 4, 
wherein the locational condition specifies a particular environment, or an area within the particular environment, and  [Blanksteen does not specify a location to be searched for the target user/second user of the Claim.  It does teach, however, that areas within an environment are separately scrutinized:  Figure 1 includes a house divided into rooms and Figure 3, one room divided into 4 Zones A, B, C, and D.  “[0036] FIG. 3 shows how local endpoint devices are selected to engage the target person during performance of the task. In this illustration, four local endpoint devices 302, 304, 306, and 308 are shown in four areas or zones A-D, respectively. The zones A-D may represent different rooms, physical areas of a larger room, and so forth. In this example, the target user 104 is in Zone D. But, he is not alone. In addition, four other people are shown in the same zone D.”  (Note the Definition of Environment and Area from the instant Application:  “[0097] A locational condition can optionally include an environment, or an area within the environment, that is resolvable with reference to a device topology or other data structure linked to an additional user to whom the task is assigned. For example, a device topology of a user can define a "home" environment that includes defined areas such as "living room", "kitchen", "office", "basement", "upstairs", "master bedroom", and/or other area(s). The device topology of the user (or a separate device topology of the user) can optionally define an additional environment, such as "work" or "vacation home", and that environment can optionally have their own defined areas.”)]
wherein selecting the group is further based on the subset of the plurality of second user client devices each having a non-transient assignment, in a device topology associated with the second user, to the particular environment or the area. [Blanksteen teaches that its devices are placed in a room and thus teaches “each having a non-transient assignment … to the particular environment or area.”  See Figure 5, Devices 120(1)-(N).  See Figures 5, 6, and 7 and step 520 of Figure 5 which “Determines the Location of Target to Which to Response 520” and “Determine Device to Send the Response 522.”]
Blanksteen does not expressly teach while strongly suggesting “location” as a condition of an assigned task and also divides its environment/area the same way as the Specification of the instant Application.
Cohen teaches:
wherein the locational condition specifies a particular environment, or an area within the particular environment, and  [Cohen, Figure 2A, 207, Location as a condition of a task.  The description of Location in Cohen shows that it could be a state or a city which teaches “particular environment, or an area within the particular environment” of the Claim:  “With respect to FIG. 2A, a series of six example tasks 211a-211f are shown in a table. The table containing the tasks may, for example, be part of the Available Tasks database 145 of FIGS. 1A and 1B. In this example, the table has various columns including a task identifier 201, a description of the task 203, associated qualifications 205, an associated geographical location 207 (in this example represented as a zip code), and various capabilities 209 of one or more mobile or other devices for use in performing the task. In some embodiments, locations may be specified in other manners (e.g., GPS coordinates; street addresses; governmental boundaries, such as for cities, counties, regions and states; telephone area codes; etc.), some tasks may have multiple associated geographic locations, and tasks other task 211f may not have any associated geographic location….” Col. 10, line 63 to Col. 11, line 35.]
Rationale as provided for Claim 4.  Blanksteen’s system could easily use Location as a stated and express condition of the task (considering that one example is taking the location into consideration impliedly and looks for a user at a particular location where the user is expected to be) and Cohen expressly includes Location as a condition of a task.  

Regarding Claim 6, Blanksteen teaches:
6. The method of claim 5, 
wherein the locational condition specifies the area within the particular environment, and [Blanksteen does not specify a location to be searched for the target user/second user of the Claim.  However, in Figure 3, the system selects the “Area” / “Zone” D within the “particular environment” / big room to deliver the task/reminder 314 to the target user.  This is not specified by the user but selected by the system based on its understanding of the initial command.]
further comprising: 
determining the satisfaction of the one or more conditions based on determining that the second user is present near the subset of the plurality of second user client devices. [Blanksteen finds the user near the subset of devices based on visual or audio.  See Figure 6, “poll optical devices for visual confirmation 604-1,” and “poll audio devices for voice information 604-2.”]
Blanksteen does not expressly teach while strongly suggesting “location” as a condition of an assigned task and also divides its environment/area the same way as the Specification of the instant Application.
Cohen teaches:
wherein the locational condition specifies the area within the particular environment, and [Cohen, Figure 2A, 207, Location as a condition of a task.  The description of Location in Cohen shows that it could be a state or a city which teaches “the area within the particular environment” of the Claim.  See Col. 10, line 63 to Col. 11, line 35.]
Rationale as provided for Claim 4.  Blanksteen’s system could easily use Location as a stated and express condition of the task (considering that one example is taking the location into consideration impliedly and looks for a user at a particular location where the user is expected to be) and Cohen expressly includes Location as a condition of a task.  

Regarding Claim 7, Blanksteen teaches:
7. The method of claim 6, 
wherein determining that the second user is present near the subset of the plurality of second user client devices is based on at least a given second user client device, of the subset of the plurality of second user client devices, locally verifying that the second user is present in vision data captured by a vision sensor of the given second user client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the given second user client device. [Blanksteen, Figure 6, “Poll Optical Devices for Visual Confirmation 604-2.”  “29. The computer-implemented method as recited in claim 28, wherein ascertaining a location of a user comprises at least one of: polling one or more optical devices for visual confirmation of the user; polling one or more audio devices for voice confirmation of the user; locating an electronic device associated with the user; or reviewing a calendar associated with the user.”  “[0073] At 604, possible locations of the target person are determined. There are many ways to make this determination, several of which are presented as representative examples. For instance, at 604-1, the person location module 222 might poll optical devices throughout an environment to attempt to visually locate the target person. The optical devices, such as cameras, may employ recognition software (e.g., facial recognition, feature recognition, etc.) to identify users. As used herein, "polling" refers to obtaining the optical information from the optical devices ….”]

Regarding Claim 8, Blanksteen teaches:
8. The method of claim 4, 
wherein the locational condition is a point of interest that is not defined in a device topology associated with the second user, and [Blanksteen does not have an express teaching where the user specifies the location of the target as a condition of the task.  However, in Figure 3, the system evaluates the location of the target as an implied condition for delivery of the task (anniversary gift).  Here the implied “locational condition” is not defined for the target user and rather is determined dynamically depending on the location of the wife.]
wherein selecting the group is further based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. [ Blanksteen selects the devices used for delivery of the task based on distance from the recipient/target user.  See Figure 7.  Some are mobile devices that have a “transient location.”]
Blanksteen does not teach a “point of interest” being a condition of the delivery of the task to a target user.  In Blanksteen the “point of interest” is the location of the target recipient user.
(Note the definition of “device topology” in the Specification and please note that, normally, the Claim must include the definition for it to be given effect:  “[0097] A locational condition can optionally include an environment, or an area within the environment, that is resolvable with reference to a device topology or other data structure linked to an additional user to whom the task is assigned. For example, a device topology of a user can define a "home" environment that includes defined areas such as "living room", "kitchen", "office", "basement", "upstairs", "master bedroom", and/or other area(s). The device topology of the user (or a separate device topology of the user) can optionally define an additional environment, such as "work" or "vacation home", and that environment can optionally have their own defined areas.”)

Cohen teaches:
wherein the locational condition is a point of interest that is not defined in a device topology associated with the second user, and [Cohen teaches that the task requesters/ first user specify the task criteria which include a determination of whether a task performer/second user is “sufficiently close” to be available for a task.  The criteria can be expressed either by exact match or by threshold.  See Col. 27, 5-34 below.  The “points of interest” / “locations” are not defined in the device of the task performers and rather provided to them.  Additionally, the locations are provided, for example, as zip code in Figure 2A which is independent of devices of the first or second users.]
wherein selecting the group is further based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest.  [Cohen:  “Task requesters can also specify a variety of other types of criteria for tasks. For example, in some embodiments task requesters may specify criteria related to when a task is to be performed, such as an expiration time period for initial assignment to a mobile task performer and/or an expiration time limit for a mobile task performer to provide results of task performance or perform the task after a task has been assigned to them. …. The various types of criteria can also be specified in various forms, including as an exact match and as a minimum or maximum threshold, and for various activities related to a task (e.g., to allow task assignment; to verify performance results as being satisfactory; to determine whether a value of a task performer's qualification is sufficient, such as based on a generated confidence level or value for appropriateness of the qualification value; to determine if a mobile task performer's location is sufficiently close to be available to the mobile task performer). Some thresholds may also be specified by other users (e.g., mobile task performers) and/or automatically by the task exchange server system in other situations and embodiments.”  Col. 27, lines 5-34.]
Rationale for combination as provided for Claim 1.  Blanksteen does not expressly teach using location as a condition of the task and Cohen was added for this feature.  (See application of Jayanthi to the Claim in the Conclusion.)

Regarding Claim 11, Blanksteen teaches:
11. The method of claim 1, 
wherein the multiple second user client devices, of the group, comprise a subset of the plurality of second user client devices,  [Blanksteen Figures 1 and 2 show the devices 120(1), (2), (3), (4), (5), (6),(7), (8) and (9) all in different rooms of the house of the same users.  The “Living room 116” has 3 different types of “user client devices” including a laptop and a smart tv.  Most of the devices interact with both the first user who assigns the task and the second/target user who is the “second user” of the Claim.  Some like smartphone 120(6) of the first user 104 belong to just one of the task issuing user or the target user.  “[0018] … The users 104-108 are located in different rooms in the house 102, with the first user 104 in the master bedroom 110, the second user 106 in the living room 116, and the third user 108 in the child's bedroom 114.”]
wherein the at least one of the one or more conditions comprises a temporal condition, and [Blanksteen, Figure 2, “Remind me to take the garbage out tomorrow morning 213” includes a “temporal condition” of “tomorrow morning” for the task to be delivered to the target user/second user.]
wherein selecting the group of the multiple of the second user client devices comprises: 
selecting the multiple of the second user client devices based on determining that the second user is present near the subset of the plurality of second user client devices when the temporal condition is satisfied. [Blanksteen, Figure 2, when the “temporal condition” / “tomorrow morning” arrives the system finds the target user/Scot 104 according to the flowchart of Figure 6 which is an expansion of “determine location of target person to which to response 520” of Figure 5.  Figure 7 shows the selection of one of the “client devices” that is most suitable for delivery of the task/message to the target/second user.]

Regarding Claim 12, Blanksteen teaches:
12. The method of claim 11, 
wherein the temporal condition comprises a range of times, and [Blanksteen, Figure 2, assigning a task for “tomorrow morning” indicates a “range of times”:  “[0031] …  The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". … For instance, the task handler 220 may consult other indicia to better understand what "tomorrow morning" might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM….”]
wherein causing each of the multiple second user client devices of the group to render the corresponding notification of the task is further based on determining that the second user is present near the subset of the plurality of second user client devices. [Blanksteen, Figure 2, client device 120(5) renders the task reminder “don’t forget to take out the garbage 230” after determining that the target user 104 (in this case the same as the task issuing user, but not always) is in the kitchen and near the device 120(5) according to the methods of Figures 5, 6, and 7.  Figure 7, “Discover Possible Devices Proximal to the Target Person 704.”  Figure 5, “determine location of target person to which to response 520” and “determine device to send response 522.”  Figure 6 shows the steps of identifying the target person and locating him somewhere in the “possible locations.”  Figure 7 shows the steps of identifying the most suitable client device for the delivery of the task/message.]

Regarding Claim 13, Blanksteen teaches:
13. The method of claim 1, further comprising: 
determining, based on processing the first voice input, that: [Blanksteen, Figure 2, the input of the task (213” is by “first voice input.”]
the first voice input also assigns the task to a third user, and that the first voice input also specifies the one or more conditions for notifying the third user of the task; [Blanksteen, the “target user” can be first, second, third, etc. user.  The condition shown in Figure 2 is a temporal condition of “tomorrow morning.”]
determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; [Blanksteen does not teach access control.]
in response to determining that the first voice input assigns the task to the third user and in response to determining that the first user has appropriate access rights to assign tasks to the third user: 
selecting an additional group of multiple third user client devices, from among a plurality of third user client devices, via which to notify the third user of the task, wherein selecting the additional group is based on each of the multiple third user client devices being linked to an additional automated assistant user account of the third user and based on each of the multiple third user client devices having an additional respective automated assistant interface; and  [Blanksteen, Figure 7 is the process flowchart of selecting the devices with the best fit from among a set of several devices that are “proximal to the target person 704.”  Figure 7 identifies a larger set of devices and keeps restricting the selection so fewer and fewer remain in the set.  This is done for any target user: first, second, third user, etc.  See rejection of Claim 1 and application of Blanksteen to assignment of a task to a “second user.”  Note that under this Claim structure, there is no distinction between second, third, fourth, or other users.]
causing, based on determining satisfaction of the one or more conditions, each of the multiple third user client devices of the additional group to render a corresponding  {task detail} notification of the task that conveys one or more details of the task assigned to the third user.  [Blanksteen, the condition shown in Figures 2 and 3 is a Time/Temporal condition of “tomorrow morning.”  Figure 5, which incorporates the processes of Figures 6 and 7, at “receive an play response 526” at the “second device 120(2)” which could be third/fourth/etc.]
	
	Blanksteen does not teach access rights.
	Cohen teaches:
	determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; [Cohen, Figure 4A, “determine whether the sender is authorized.  410.”  “Authorized? 415” to YES.  The “third user” of the Claim is taught by the many “task performs” of Cohen which include 2nd, 3rd, 4th, etc. users.  “The routine begins in step 405, where an indication is received of information or a request, and in step 410 determines whether the sender of the information or request is authorized to perform requests of that type or provide information of that type, such as based on previously defined access controls for specific users or types of users. For example, if a request is received in step 405 from a user related to performance of a task (e.g., a request for information about tasks available to be performed, or a request to perform a particular task), and the requested information is available to a user in the current embodiment only if the user is a registered task performer user, the routine may in such an embodiment determine in step 410 whether that user is already registered as a task performer user. Similarly, some types of information may be accepted only from registered task performer users, and/or some information and/or requests may only be accepted from registered task requesters. Furthermore, in some embodiments the determination of whether a sender is authorized may further be performed in a manner specific to the sender and the particular request or information received in step 405, such as to limit access to information about a particular task to only task performer users who have one or more qualifications that are required for the task. If the routine identifies the sender as authorized in step 415, the routine continues to step 420 to determine whether the received indication was a request to submit a task. If so, the routine continues to step 425 to store task information received in step 405, including any task criteria related to task performance (e.g., geographical location and/or device characteristics), information about any associated rewards for performance of the task, and any associated information to be analyzed, manipulated, or useful as part of performing the task (e.g., name or order number and location of pick-up for order being picked up for last mile delivery tasks).”  Col. 20, 15-50.]
	Rationale for combination as provided for Claim 1.  Cohen adds to Blanksteen an extra check of determining whether a first user has authorization to send a request to the target user or not.
	Blanksteen and Cohen do not mention the use of “user account” to identify the devices associated with a user.  Beal as applied to Claim 1 and under the same rationale of combination teaches this feature.
	
Regarding Claim 14, Blanksteen teaches:
14. The method of claim 13, wherein the multiple of the third user client devices of the additional group are mutually exclusive from the multiple second user client devices of the group.  [In Blanksteen, some devices are common such as the Alexa devices shown in the drawings in the various rooms of the house (Figures 1 and 2 and 3) and some are exclusively associated with the user who owns and carries the device such as 120(6) in Figure 1 and such devices are used as one of the methods of identifying and locating a target/second/third user.  See Figure 6, “Locate Portable Devices Associated with Target Person 604-3.”]

Regarding Claim 15, Blanksteen teaches:
15. The method of claim 13, wherein at least one of the multiple of the third user client devices of the additional group is the same as at least one the multiple second user client devices of the group. [In Blanksteen, some devices are common such as the Alexa devices shown in the drawings in the various rooms of the house (Figures 1 and 2 and 3) and some are exclusively associated with the user who owns and carries the device such as 120(6) in Figure 1.  The common devices 120(1), (2), (3) can communicate with first, second, third and any other groups of users that are close to the device and are thus “the same as … second user client devices.”]

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen and Cohen and Beal in view of Jayanthi (U.S. 2015/0179000).    
Regarding Claim 9, Blanksteen teaches:
9. The method of claim 1, further comprising: 
prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: [Blanksteen does not teach access rights and those were brought in from Cohen.  Blanksteen teaches that the second user is located.  See Figure 6.]
causing at least one of the multiple second user client devices to render a task assignment notification that conveys that the first user has assigned the task to the second user without conveying the one or more details of the task assigned to the second user,  [Blanksteen teaches confirming presence of the user before providing him the task details.  See Figure 3.]
wherein the task assignment notification differs visually and/or audibly from the corresponding notification that conveys the one or more details of the task assigned to the second user.  [Blanksteen asks a question like “Good Morning Scott” prior to providing the task notification in order to confirm the presence of Scott.]
Aside from confirmation of presence of the second/target user, Blanksteen does not teach first providing a task assignment notification and then providing the task details separately.
Cohen and Beal do not discuss types of notifications.
Jayanthi teaches:
9. The method of claim 1, further comprising: 
prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: [Jayanthi, the task list 315 is presented/rendered to the drivers/ “second users” and then they have to select a task to get the details: “[0069] For a selected task in the task list 315, details of the task are displayed in a task details 391 pane/section. In addition, any recorded message can be played using the Play button 335….”  Further, the task list 315 is presented/rendered to the drivers/ “second users” either on the screen of their mobile devices, Figure 3, or by voice and before the driver gets to a place:  “[0035] …Such detailed instructions comprise textual directions, audio directions, maps, places to see and things to do at those locations, or a combination of these.”]
causing at least one of the multiple second user client devices to render a task assignment notification that conveys that the first user has assigned the task to the second user without conveying the one or more details of the task assigned to the second user, [Jayanthi, Figure 3, “Task Screen 303” including “Task List 315” renders the “task assignment notification” of the Claim.  See [0016] and [0066]-[0071].]
wherein the task assignment notification differs visually and/or audibly from the corresponding notification that conveys the one or more details of the task assigned to the second user.  [Jayanthi, Figure 3, “Task Screen 303.” The “Task List 315” and “Task Details 391” can be mapped to “task assignment notification” and “corresponding notification” which is a task detail notification.  The two are “visually” different.]
Blanksteen/Cohen/Beal and Jayanthi pertain to assignment of tasks by some users to some other users and it would have been obvious to combine the features of first providing a task list/task assignment notification and then providing details upon request by the user and also rendering a task description from Jayanthi with the combination to provide more information regarding the task to the recipient of the task.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 10, Blanksteen generally speaks the task to the second user.  Cohen (Figure 4A) teaches that the matched task performers are notified (440) and also (Figure 4B) teaches that once task results or assertion of completion is obtained (473) the task requester receives the results (475).  
Cohen also teaches:  “While the illustrated embodiment indicates a synchronous flow in which the routine waits for and obtains task results in step 473 after sending the task information in step 471, in other embodiments the routine could be structured in other manners, such as to continue with other processing while waiting for task results (if any) to be sent. In addition, in some situations mobile task performers may not provide task results for a task before they accept an assignment to perform the task. In addition, while not illustrated here, in other embodiments various types of notifications may be sent to task requesters related to their submitted tasks, such as when a task is assigned to a mobile task performer for performance and/or when an assigned task is withdrawn from a mobile task performer who has not completed the performance.”  Col. 22, lines 30-44.
Thus, Cohen teaches the aspects of Claim 10 but does not have figures to show it.  Jayanthi includes figures that show the user interface.
Jayanthi teaches:
10. The method of claim 1, further comprising, 
subsequent to causing each of the multiple second user client devices of the group to render the corresponding notification of the task: [Jayanthi, Figure 3, rendering the task on the screen (and audibly).  [0046].]
determining, based on user interface input of the second user that is provided at a given one of the multiple second user client devices of the group, that the second user has completed the task; and [Jayanthi, The “Done 353” button under the “Task Actions 381” in Figure 3.  “[0046] … The client software 123 in the first mobile device 121 displays the list of tasks, and collects confirmation from the user that they were completed (or not)….  In a related embodiment, the tasks are described in audio form that a user of the first mobile device 121 can listen to, and provide feedback to (such as after successful or unsuccessful completion of the task), the feedback being provided in an audio form (voice inputs for example) or in textual form (or as part of a response screen presented to use wherein user checks radio buttons, etc.), etc….”]
rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. [Jayanthi, the information collected at the driver/ second user device is sent back to the “coordination server 141” which is under the control of the manager / first user:  “[0046] … The client software 123 in the first mobile device 121 displays the list of tasks, and collects confirmation from the user that they were completed (or not). In addition, user inputs for those tasks, in the form of a from data entry, audio inputs, textual data entry, etc. are collected, and stored, and eventually communicated (and sometimes immediately communicated, based on configuration or needs, for example) to the coordination server 141….”]
Rationale as provided for Claim 9.
Allowable Subject Matter
Claims 16-18 are subjected only to Objections for informalities and are not rejected by art.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the independent Claim 16, corresponding to Figures 12(A,B,C) and 13(A,B,C) of the instant Application specifies that one single voice command to the digital assistant assigns one single task simultaneously to two other users by a single task assignment notification; the Claim includes both the task assignment notification and a task detail notification and distinguishes them from each other and assigns different conditions and timing for the delivery of each type of notification; and the Claim includes the concept of Figure 13C where a determination that the user is nearby (which in Figure 13C is made because the device receives a spoken voice command from the target recipient of the assigned task and that is how it knows that the target is near his device) invokes the delivery of the details of the task to the target recipient.  The aforementioned when considered in the context of the Claim as a whole and including all of the limitations of the Claim taken individually and in connection with one another was not found in the prior art.  
As amended, Claim 16 provides:
16. A method implemented by one or more processors, the method comprising: 
receiving first voice input, of a first user, that is directed to an automated assistant interface; 
determining, based on processing the first voice input, that: 
the first voice input comprises a task, and 
the first voice input assigns the task to at least a second user and a third user; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user and has appropriate access rights to assign tasks to the third user; 
in response to determining that the first voice input assigns the task to the second user and the third user, and in response to determining that the first user has appropriate access rights to assign tasks to the second user and the third user: 
causing a second client device, of the second user, to render a second user task assignment notification that conveys that the first user has assigned the task to the second user without conveying one or more details of the task assigned to the second user; and 
causing a third client device, of the third user, to render a third user task assignment notification that conveys that the first user has assigned the task to the third user without conveying the one or more details of the task assigned to the third user; 
in response to determining presence of the second user near the second client device: 
causing the second client device to render a second user notification of the task that conveys the one or more details of the task assigned to the second user; and 
in response to determining presence of the third user near the third client device:    
causing the third client device to render a third user notification of the task that conveys the one or more details of the task assigned to the third user.

Claim 16 summarized provides:
16. A method implemented by one or more processors, the method comprising: 
receiving first voice input, of a first user, that is directed to an automated assistant interface; 
determining … that: the first voice input comprises a task, and … assigns the task to … a second user and a third user; 
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user and … the third user; 
in response to determining that the first voice input assigns the task to the second user and the third user, and … has appropriate access rights to assign tasks … causing … device, of the second user, to render a … task assignment notification …; and … device, of the third user, to render a … task assignment notification …; 
in response to determining presence of the second user near [each] client device: causing the … device to render … details of the task assigned to the … user ….

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,127,227 as shown below.   The independent Claims 1 and 16 and those dependents that are mapped are obvious in view of the claim 1 of the reference patent and the remaining dependent Claims are obvious over a combination of the claim 1 of the reference patent and the 103 reference/references used in the statutory 35 U.S.C. 103 rejection below.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10,127,227
1. A method implemented by one or more processors, the method comprising: 
1. A method comprising:

executing a respective automated assistant client on each of at least two client computing devices communicatively coupled via one or more networks with an automated assistant, wherein the automated assistant is cloud-based and wherein the automated assistant is further communicatively coupled to a user-controlled resources engine that includes a plurality of services accessible to a plurality of users of the automated assistant, each of the plurality of users having one or more accounts with one or more of the plurality of services;
receiving, from a first user and at a first client device, first voice input directed to a first automated assistant interface of the first client device; 
receiving a voice input from one of the plurality of users at an input device of a first client computing device operated by the first user; 
determining, based on processing the first voice input, that: 
performing automatic voice recognition on the voice input; 

the first voice input comprises a task, 
recognizing a task request from an output of the automatic voice recognition;
that the first voice input assigns the task to at least a second user, and 
analyzing the task request to identify that the task request seeks access to user-controlled resources of a second user of the plurality of users, the second user being associated with a mobile second client computing device;
that the first voice input specifies one or more conditions for notifying the second user of the task; 


analyzing the task request to identify a geographic constraint and a time constraint imposed by the task request;
determining, based on checking an access control list, that the first user has appropriate access rights to assign tasks to the second user; 
checking an access control list relating to the plurality of services of the user-controlled resources engine to determine whether the first user has appropriate access rights as regards the second user for action to be taken on at least a portion of the task request;
in response to determining that the first voice input assigns the task to the second user and 
in response to determining that the first user has appropriate access rights to assign tasks to the second user: 



determining that the first user has appropriate access rights as regards the second user for action to be taken on the portion of the task request;

reading information from one or more accounts of the second user to which the first user has appropriate access rights including an account of the second user with a location service that makes available, upon request, a position of the second user provided by the mobile second client computing device;

obtaining a current position of the second user from the account of the second user with the location service; 

verifying that the current position of the second user satisfies the geographic constraint; 

verifying that a current time satisfies the time constraint; 
selecting a group of multiple second user client devices, from among a plurality of second user client devices, via which to notify the second user of the task, 
wherein selecting the group is based on each of the multiple second user client devices being linked to an automated assistant user account of the second user and based on each of the multiple second user client devices having a respective automated assistant interface; and 

causing, based on determining satisfaction of the one or more conditions, each of the multiple second user client devices of the group to render a corresponding notification of the task 
causing the automated assistant to engage in a natural language human-to-computer dialog with the second user via the automated assistant client operating on the mobile second client computing device at the current position and the current time; and
that conveys one or more details of the task assigned to the second user.
conveying the portion of the task request to the second user via an output component of the mobile second client computing device.


2. The method of claim 1, wherein the multiple second user client devices, of the group, comprise a subset of the plurality of second user client devices. 

2. The method of claim 1, wherein the access control list further indicates access rights regarding services selected from the group of: a schedule service, an automated assistant liaison service a shopping list service, and a reminder service.
3. The method of claim 2, wherein selecting the group is further based on at least one of the one or more conditions. 

3. The method of claim 1, wherein checking the access control list comprises determining that the first user is a member of a first group and determining that the first group has appropriate access rights.


4. The method of claim 3, wherein the at least one of the one or more conditions comprises a locational condition of the second user. 
1. 
verifying that the current position of the second user satisfies the geographic constraint;
5. The method of claim 4, 
wherein the locational condition specifies a particular environment, or an area within the particular environment, and 

wherein selecting the group is further based on the subset of the plurality of second user client devices each having a non-transient assignment, in a device topology associated with the second user, to the particular environment or the area. 


6. The method of claim 5, wherein the locational condition specifies the area within the particular environment, and further comprising: 
determining the satisfaction of the one or more conditions based on determining that the second user is present near the subset of the plurality of second user client devices. 

7. The method of claim 6, 
wherein determining that the second user is present near the subset of the plurality of second user client devices is based on at least a given second user client device, of the subset of the plurality of second user client devices, 
locally verifying that the second user is present in vision data captured by a vision sensor of the given second user client device and/or locally verifying that a voice signature of the second user is present in audio data captured by one or more microphones of the given second user client device. 

8. The method of claim 4, 
wherein the locational condition is a point of interest that is not defined in a device topology associated with the second user, and 
wherein selecting the group is further based on the subset of the plurality of second user client devices each having a corresponding current transient location that is within a threshold distance of the point of interest. 


9. The method of claim 1, further comprising: prior to determining satisfaction of the one or more conditions, and in response to determining that the first voice input assigns the task to the second user and in response to determining that the first user has appropriate access rights to assign tasks to the second user: 
causing at least one of the multiple second user client devices to render a task assignment notification that conveys that the first user has assigned the task to the second user without conveying the one or more details of the task assigned to the second user, wherein the task assignment notification differs visually and/or audibly from the corresponding notification that conveys the one or more details of the task assigned to the second user. 


10. The method of claim 1, further comprising, subsequent to causing each of the multiple second user client devices of the group to render the corresponding notification of the task: determining, based on user interface input of the second user that is provided at a given one of the multiple second user client devices of the group, that the second user has completed the task; and rendering, at the first client device and responsive to determining that the second user has completed the task, a completion notification that conveys, to the first user, that the second user has completed the task. 


11. The method of claim 1, 
wherein the multiple second user client devices, of the group, comprise a subset of the plurality of second user client devices, 
wherein the at least one of the one or more conditions comprises a temporal condition, and 
wherein selecting the group of the multiple of the second user client devices comprises: 
selecting the multiple of the second user client devices based on determining that the second user is present near the subset of the plurality of second user client devices when the temporal condition is satisfied. 



12. The method of claim 11, wherein the temporal condition comprises a range of times, and wherein causing each of the multiple second user client devices of the group to render the corresponding notification of the task is further based on determining that the second user is present near the subset of the plurality of second user client devices. 


13. The method of claim 1, further comprising: determining, based on processing the first voice input, that: the first voice input also assigns the task to a third user, and that the first voice input also specifies the one or more conditions for notifying the third user of the task; determining, based on checking the access control list, that the first user has appropriate access rights to assign tasks to the third user; in response to determining that the first voice input assigns the task to the third user and in response to determining that the first user has appropriate access rights to assign tasks to the third user: selecting, from a plurality of third user client devices that are each linked with the third user and that each have a respective automated assistant interface, an additional group of one or more of the third user client devices via which to notify the third user of the task; and causing, based on determining satisfaction of the one or more conditions, each of the one or more third user client devices of the additional group to render a corresponding notification of the task. 

14. The method of claim 13, wherein the multiple of the third user client devices of the additional group are mutually exclusive from the multiple second user client devices of the group. 

15. The method of claim 13, wherein at least one of the multiple of the third user client devices of the additional group is the same as at least one the multiple second user client devices of the group. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659